Case: 20-50712     Document: 00516111234         Page: 1     Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 20-50712
                                                                              FILED
                                                                      November 30, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nicholas Ray Allen,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:16-CR-203-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Nicholas Ray Allen, federal prisoner # 79703-380, appeals the denial
   of three motions seeking relief from his 46-month sentence under 18 U.S.C.
   § 3582(c)(1)(A)(i). Allen argues that he was entitled to a reduction in his
   sentence because his state and federal sentences should have run


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50712      Document: 00516111234          Page: 2    Date Filed: 11/30/2021




                                    No. 20-50712


   concurrently and because COVID-19 presented a heightened threat to him
   because he is asthmatic. We review for an abuse of discretion. See United
   States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021).
          The district court applied the 18 U.S.C. § 3553(a) factors and
   articulated why a sentence reduction was not warranted given the nature,
   circumstances, and seriousness of Allen’s firearm offense and the need for
   deterrence and to protect the public from further crimes by him. To the
   extent that Allen asserts that those concerns are outweighed by the need to
   avoid unwarranted sentencing disparities with other similarly situated
   inmates, his disagreement “with how the district court balanced the §
   3553(a) factors . . . is not a sufficient ground for reversal.” United States v.
   Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).
          Allen also challenges the fact his federal sentence was not to be served
   concurrently with a state sentence. The district court found that, even
   though a state court had sought to have the sentence it imposed run
   concurrently with his federal sentence, a federal court is not bound by “state
   court provision for concurrent sentencing.” Hunter v. Tamez, 622 F.3d 427,
   430 (5th Cir. 2010). The district also was not required to credit the time
   Allen had already served in the state system, because that time had already
   been credited by the state judge. See 18 U.S.C. § 3584(b).
          Allen’s remaining arguments represent a challenge to the district
   court’s separate determination that he was not entitled to relief because he
   also failed to show extraordinary and compelling reasons for a sentence
   reduction. However, we need not consider those arguments because a
   district court may deny compassionate release under the Section 3553(a)
   factors even if the defendant establishes extraordinary and compelling
   reasons for it. See Chambliss, 948 F.3d at 693–94. Because Allen has not
   identified any error of law or clearly erroneous factual finding by the district




                                          2
Case: 20-50712      Document: 00516111234         Page: 3   Date Filed: 11/30/2021




                                   No. 20-50712


   court in applying the Section 3553(a) factors, we conclude that there was no
   abuse of discretion. See id.
          The judgment of the district court is AFFIRMED.




                                        3